Title: To Thomas Jefferson from Samuel Smith, 13 July 1808
From: Smith, Samuel
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Erie—Penna. July 13th. 1808
                        

                        In consequence of the power to grant reprieves, and pardons for offences against the U. States, vested by the constitution in the President of the U States, and a full reliance, and confidence in your excellencies wisdom, justice, and humanity, I am induced to address you in behalf of Morrow Lowry, Andrew Lowry, and John Lowry, to request you to take their case, as stated in the accompanying Petition into consideration, and, if in your opinion, consistent with justice, to grant them the relief therein prayed for.— 
                  It is unnecessary to go into a lengthy, and minute detail of the sufferings of these men, to excite sympathy, and compassion towards them: Enough is stated in the petition; to which I shall only add, that the circumstances of the two families, are deplorable; without house, or home of their own, and subsisting, principally on the hospitality of their friends. One of their families, viz. Andrews, consists of a wife, and five children, the eldest child, ten years old, and one of the children sickly. The other family, viz, Morrows, consists of a wife, and four children, the eldest nine years of age; and each of their wives in an advanced state of pregnancy.—
                  From residing in the neighbourhood of these unfortunate men, and a personal acquaintance with each of them, I believe the facts, as stated in the petition are true. The signers to the petition are all men of respectability, and several of them, of the first characters, and standing in this part of the country: Mr. Cochran is one of the Judges of the Court of common pleas &c—for Erie County—Mr. Kelso has filled some of the most important offices in the in the County, and is now a General of the Militia—Mr Farrely is the States attorney, and Register, and Recorder of Crawford, an adjoining County.—
                  I will here take the liberty of stating to you a fact, as related to me by several persons of credibility, and respectability, among whom are Mr Farrelly, the signer to the petition, and the same who addressed a letter to your excellency, relative to the conspiracy of Aaron Burr, and which letter I had the honour to present.The fact alluded to is as follows.—
                  One Bartholomew White of Meadville who had been arrested, and recognised to appear at Philadelphia as an accomplice of Aaron Burr in attempting to enlist men for him, and against whom a Bill of indictment for that offence was found last Term, and is yet to be tried was, when going to Philadelphia to answer this charge, imployed as a guard over the Lowrys, though no disposition had been manifested by them to escape from custody. Mr. White is brother-in-law to the Marshalls deputy who conveyed the Lowrys to prison in Philadelphia from this place—I do not mention this as an argument in favour of the Lowrys, it having happened subsequent to the offence, for which they are suffering. But it may not be improper to remark that he is the same deputy Marshall, whose authority they are convicted for resisting.—
                  If it does not interfere with attention, to more important concerns, the favour of an answer to the foregoing is requsted.—
                  I am, Sir, your Excellency’s most obedient 
                        
                            Samuel Smith
                     
                        
                    